Citation Nr: 1747549	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from September 1999 to November 1999, July 1, 2000 to July 15, 2000, and September 13, 2001 to October 3, 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied the appellant's service connection claim for multiple sclerosis.

The Veteran presented testimony before a Veterans Law Judge (VLJ) in December 2014 via videoconference.  A copy of the transcript of the December 2014 hearing is of record and has been considered.  The VLJ who held the December 2014 hearing has since retired.  As per VA laws and regulations, the Veteran was offered another hearing; he responded in July 2017 that he did not wish to appear at a second hearing.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellant did not perform 90 days of active, continuous service and service connection for multiple sclerosis is not warranted on a presumptive basis.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  However, the appellant asserts direct service connection to his active duty for training.  The regulations governing presumptive service connection do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  

As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  In support of his claim, the appellant filed a January 2010 statement, noting he was diagnosed with multiple sclerosis (MS) in November 2008.  The appellant submitted an October 2010 narrative report from N.S, Phar.D. indicating that a vaccination the appellant received caused the appellant's MS disability.  See Independent medical examination dated October 2010.

The appellant also submitted an August 2017 statement asserting that an infection of Helicobacter pylori (H. pylori) in September 2001 caused his MS disability.  In support of this assertion, the appellant submitted a narrative report from Dr. C.P, M.D. indicating that the appellant was treated for an H. Pylori infection in March 2017.  C.P. opined it is more likely than not that this infection occurred during the appellant's deployment to Egypt from September 13, 2001 to October 3, 2001 and may have acted as a trigger for an autoimmune response and consequently multiple sclerosis.  See Beltline Bariatric medical narrative received July 2017.

The appellant has not been afforded a VA examination to determine the etiology of his MS disability and has submitted medical evidence in support of his claim for direct service connection; specifically, the October 2010 opinion from N.S. and the August 2017 opinion from C.P.  

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79   (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McClendon, 20 Vet. App. at 83.  

The Board finds that a VA examination and opinion is warranted address the appellant's assertions of a relationship between his MS disability and his receipt of the Recombivax B vaccination or the his reported H. pylori infection while on active duty for training in Egypt from September 13, 2001 to October 3, 2001.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain a VA examination and opinion.  The examiner is directed to review the service treatment records, VA and private medical treatment records, and the Veteran's statements.  The examiner must address the following in their opinions:  the October 2010 opinion from N.S. and the August 2017 opinion from C.P.  

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a multiple sclerosis disability was incurred as a result of receipt of the Recombivax B vaccination?  

The examiner must note in a detailed response the October 2010 opinion from N.S. and the service vaccination record.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a multiple sclerosis disability was incurred as a result of reported H. pylori infection while on active duty for training in Egypt from September 13, 2001 to October 3, 2001?  

The examiner must note in a detailed response the diagnosis for H. Pylori in March 2017 and the August 2017 opinion from C.P.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

3.  After the above development is completed, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


